DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet (PGPUB: 20120243741) in view of Geva (PGPUB: 20180089531).

Regarding claim 1, Shet teaches a computing-device implemented method for identifying an item in an x-ray image using at least one computing device equipped with a processor, the method comprising: 
training, using the at least one computing device, a machine learning algorithm with at least one training data set of x-ray images to generate at least one machine-learned model, the at least one training data set including a first set of x-ray images of items containing threats (see Fig. 1, paragraph 9 and 15, a method of detecting an object in image data that is deemed to be a threat includes annotating sections of at least one training image to indicate whether each section is a component of the object, encoding a pattern grammar describing the object using a plurality of first order logic based predicate rules, training distinct component detectors to each identify a corresponding one of the components based on the annotated training images, processing image data with the component detectors to identify at least one of the components, and executing the rules to detect the object based on the identified components; The image data may be X-ray image data. The image data may be computed tomography (CT) image data), wherein the machine learning algorithm is a convolutional neural network (CNN) (see Fig. 8, paragraph 81, the first step in a learning algorithm according to an exemplary embodiment of the invention is to convert the rules to a representation of a knowledge-based artificial neural network. Consider a set of rules, such as those depicted in FIG. 8. Given a set of training data, in the form of observed logical facts and associated ground truth, the first step is to generate a grounded, propositional, representation for each of the rules. Below is one such set of propositional rule representation); 
receiving, with the at least one computing device, at least one rendered x-ray image that includes an item (see Fig. 1, paragraph 47, the image data may come from various modalities such as 2D X-ray, 3D Computed Tomography (CT), a millimeter wave scan, backscatter); 
identifying, with the at least one computing device, the item using the at least one model (see Fig. 1, paragraph 47, the method includes processing image data with the trained component detectors to identify the components of a threatening object); and 
generating, with the at least one computing device, an automated detection indication associated with the item (see Fig. 1, paragraph 20, a method of training a threat detector to detect an object in image data that is deemed to be a threat includes defining a pattern grammar to describe a visual pattern that is representative of the object, encoding the pattern grammar using a plurality of first order predicate based logic rules, and dividing an object into component parts, training distinct component detectors to each detect a corresponding one of the component parts, and generating the threat detector from the rules).
However, Shet does not expressly teach a second set of x-ray images of items not containing threats.
	Geva teaches that such an observer-specific score normalization function is typically prepared at a training stage in which the method is repeatedly executed for the same observer using a training dataset of images, wherein each image of the dataset is classified as either containing or not containing the target. The observer-specific score normalization function can also be target specific, in which case the training stage is repeated for each target to be detected. However, this is need not necessarily be the case, since, for some applications, it may not be necessary to repeat the training for each target, since the observer's ability to detect different targets may be similar, particularly when the different targets belong to the same category (e.g., different vehicles, different faces, etc.) (see Fig. 17, paragraph 143).
It would have been obvious to one of ordinary skill in the art before the effective 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XIN JIA/Primary Examiner, Art Unit 2667